2016 WI 4

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2014AP678, 2014AP679 & 2014AP680
COMPLETE TITLE:         State of Wisconsin,
                                  Plaintiff-Respondent,
                             v.
                        Melisa Valadez,
                                  Defendant-Appellant.

                            ON CERTIFICATION FROM THE COURT OF APPEALS
                                            (No Cites)

OPINION FILED:          January 28, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          October 6, 2015

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Walworth
   JUDGE:               David M. Reddy

JUSTICES:
   CONCUR & DISSENT:    Ziegler, J. joined by Gableman, J.
   DISSENTED:           Prosser, J. joined by Roggensack, C.J.
   NOT PARTICIPATING:   R. Bradley, J.

ATTORNEYS:
       For    the      defendant-appellant,   there   were   briefs   by   David
Ziemer, Glendale, and Marc E. Christopher and Christopher Law
Office, LLC, Milwaukee and oral argument by Marc E. Christopher.




       For the plaintiff-respondent, the cause was argued by Nancy
A. Noet, assistant attorney general, with whom on the brief was
Brad D. Schimel, attorney general.
                                                                               2016 WI 4
                                                                     NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.         2014AP678, 2014AP679 & 2014AP680
(L.C. No.      2005CF83, 2005CM257 & 2004CM245)

STATE OF WISCONSIN                                 :            IN SUPREME COURT

State of Wisconsin,

                Plaintiff-Respondent,
                                                                          FILED
        v.
                                                                     JAN 28, 2016
Melisa Valadez,
                                                                        Diane M. Fremgen
                Defendant-Appellant.                                 Clerk of Supreme Court




        APPEAL from an order of the Circuit Court for Walworth

County, David M. Reddy, Judge.            Reversed and remanded.


        ¶1      SHIRLEY   S.   ABRAHAMSON,    J.       This     case     involves      the

intersection of Wisconsin criminal law and federal immigration

law.1



        1
       For general primers on various aspects of the intersection
of criminal law and immigration law, see Margaret Colgate Love,
Jenny Roberts & Cecelia Klingele, Collateral Consequences of
Criminal Convictions:     Law, Policy and Practice §§ 2:46-:60
(2013 ed.); Dan Kesselbrenner, Lory D. Rosenberg & Maria
Baldini-Potermin, Immigration Law & Crimes (2015 ed.).

                                                                           (continued)
                                                 Nos.   2014AP678, 2014AP679 & 2014AP680



       ¶2        This is an appeal from an order of the Circuit Court

for Walworth County, David M. Reddy, Judge.                         The circuit court

denied the motion of the defendant, Melisa Valadez, to withdraw

her guilty pleas.

       ¶3        Ms. Valadez's motion to withdraw her guilty pleas is

based on Wis. Stat. § 971.08(2) (2011-12).2                         Before we examine

§ 971.08(2),         we     examine    § 971.08(1)(c).               Wisconsin   Stat.

§ 971.08(1)(c) requires that before a circuit court accepts a

plea        of     guilty     or      no     contest,         the     circuit     court

"shall . . . [a]ddress the defendant personally and advise the

defendant as follows:              'If you are not a citizen of the United

States of America, you are advised that a plea of guilty or no

contest for the offense with which you are charged may result in

deportation, the exclusion from admission to this country or the

denial of naturalization, under federal law.'"

       ¶4        The circuit court's colloquies with Ms. Valadez did

not adhere to this statute.                Judge John R. Race and Judge Robert

J. Kennedy presided over the criminal proceedings in which Ms.
Valadez entered guilty pleas.                    Neither of the circuit courts


     For information supplied by the federal agency responsible
for naturalization, see U.S. Customs & Immig. Serv., Citizenship
Through          Naturalization,         http://www.uscis.gov/us-
citizenship/citizenship-through-naturalization.   For information
regarding prosecutorial discretion in deportation cases, see
U.S. Immigration and Customs Enforcement, Immigration Action,
https://www.ice.gov/immigrationAction.
       2
       All subsequent references to the Wisconsin Statutes are to
the 2011—12 version unless otherwise indicated.


                                             2
                                     Nos.   2014AP678, 2014AP679 & 2014AP680



advised Ms. Valadez of the immigration consequences of a guilty

plea as required by Wis. Stat. § 971.08(1)(c).

    ¶5   If a circuit court fails to advise a defendant of the

immigration    consequences   (as       required      by     Wis.    Stat.

§ 971.08(1)(c)) and if the defendant shows that the plea is

"likely" to result in the defendant's deportation,3 exclusion

from admission to this country, or denial of naturalization, the

circuit court must ("shall") permit withdrawal of the plea and

permit the defendant to enter another plea.

    ¶6   Section 971.08(2) provides as follows:

    (2) If a court fails to advise a defendant as required
    by sub. (1)(c) and a defendant later shows that the
    plea   is   likely   to   result   in   the   defendant's
    deportation, exclusion from admission to this country
    or denial of naturalization, the court on the
    defendant's   motion    shall   vacate   any   applicable
    judgment   against   the   defendant   and   permit   the
    defendant to withdraw the plea and enter another plea.
    This subsection does not limit the ability to withdraw
    a plea of guilty or no contest on any other grounds.
    ¶7   The court of appeals certified the instant case to

this court pursuant to Wis. Stat. § (Rule) 809.61.

    ¶8   The appeal presents two questions:

         1. Did Melisa Valadez's motion to withdraw her pleas of

              guilty satisfy the "likely" statutory criterion in

              Wis. Stat. § 971.08(2) for mandatory vacation of the

              judgments of conviction, that is, did she show that

    3
       Federal statutes refer to deportation as "removal." See
Padilla v. Kentucky, 559 U.S. 356, 364 n.6 (2010). We use the
terms "removal" and "deportation" interchangeably.


                                 3
                                         Nos.    2014AP678, 2014AP679 & 2014AP680



            her   guilty   pleas    were        "likely"       to   result      in   her

            exclusion from admission to this country?4

         2. Is there a time limit for a defendant to file a

            motion   to    withdraw       a     plea   based        on   Wis.    Stat.

            § 971.08(2)?5          The        court      of     appeals      further

            inquired: "How would such a time limit fit in with

            the   possible    need        to     await        actual     deportation

            proceedings before moving to withdraw the plea?"



    4
       The court of appeals framed the issue as follows: "How
definite or imminent must deportation be in order for it to be
'likely' such that a defendant may withdraw a guilty or no
contest plea on the basis that he or she was not informed of the
immigration consequences at the plea colloquy?"

     The   circuit   court   and   court   of   appeals   focused
predominantly   on   deportation,  although   they   occasionally
referred to the other two immigration consequences——exclusion
from admission to this country and denial of naturalization.

     We restate the issue to reflect the key arguments of the
parties in this court.     Both parties briefed the immigration
consequence of deportation, and Ms. Valadez briefed the
consequence of denial of naturalization. However, especially in
oral argument, the parties focused on Ms. Valadez's likely
exclusion from admission as the ground for withdrawing her
pleas, not deportation or denial of naturalization. This court
does not have to reach the issues of either deportation or
denial of naturalization because Ms. Valadez has met the burden
of proving that exclusion from admission is likely.

     Deportation has been addressed by this court in State v.
Negrete, 2012 WI 92, 343 Wis. 2d 1, 819 N.W.2d 749; State v.
Shata, 2015 WI 74, 364 Wis. 2d 63, 868 N.W.2d 93; and State v.
Ortiz-Mondragon, 2015 WI 73, 364 Wis. 2d 1, 866 N.W.2d 717.
    5
       See State v. Romero-Georgana, 2014 WI 83, ¶67 n.14, 360
Wis. 2d 522, 849 N.W.2d 668.


                                     4
                                            Nos.   2014AP678, 2014AP679 & 2014AP680



     ¶9     In response to the first question, for the reasons set

forth, we conclude that Ms. Valadez has demonstrated that the

circuit court did not comply with Wis. Stat. § 971.08(1)(c) and

that her guilty pleas are "likely" to result in her exclusion

from admission to this country.              Because Ms. Valadez has shown

that her guilty pleas are "likely" to result in her exclusion

from admission to this country, we need not reach the question

of whether her pleas are also "likely" to result in deportation

or denial of naturalization.         Accordingly, we reverse the order

of the circuit court and remand the cause to the circuit court

to vacate the judgments of conviction and to permit Ms. Valadez

to withdraw her guilty pleas and enter new pleas.

     ¶10    The   court     of   appeals      raised     the    second      question

because    although   the    majority       opinion     in     State   v.     Romero-

Georgana, 2014 WI 83, ¶67 n.14, 360 Wis. 2d 522, 849 N.W.2d 668,

did not adopt a time limit on a Wis. Stat. § 971.08(2) motion,

it strongly suggested that (at least in certain circumstances)

there should be a time limit.6
     ¶11    We do not respond to the second question.                       Although

both parties discussed the time limit issue in their briefs,

neither party argued in this court for a time limit for plea

withdrawal under Wis. Stat. § 971.08(2), and both parties agreed

that even if the court were to adopt a time limit, Ms. Valadez's

motion is timely.      At oral argument, the State conceded it was

     6
       The motion in Romero-Georgana was not                      a    Wis.    Stat.
§ 971.08(2) motion; it was a § 974.06 motion.


                                        5
                                           Nos.    2014AP678, 2014AP679 & 2014AP680



not   arguing     for   a   time   limit    on     motions     under   Wis.   Stat.

§ 971.08(2), and even if the court were to adopt a time limit,

Ms. Valadez's motion was timely.7

      ¶12   In Romero-Georgana, the court noted that four months

before the defendant's postconviction motion under Wis. Stat.

§ 974.06    was    filed,    the   federal        government    had    started   an


      7
       The following exchange between Justice Ann Walsh Bradley
and the assistant attorney general representing the State is
informative:

      Justice Ann Walsh Bradley: I have a question . . . .
      As I read on page 13 of your brief going on to page 14
      it says, "like many similar defendants, Valadez did
      not pursue additional post-conviction relief beyond
      the motions underlying this consolidated appeal."
      Next sentence.   "Even if she had, however, her [Wis.
      Stat. §] 971.08(2) claims should not be barred later
      because they are not yet viable."     I saw that with
      some dissonance to footnote 14 in our Romero-Georgana
      case. I mean——I don't think you're embracing the time
      limit suggested for a 971.08(2).

      Assistant Attorney General: No, I'm not, and I don't—
      —I certainly don't think it's operable here.    As the
      court pointed out earlier, the defendant in Romero-
      Georgana had filed several post-conviction motions
      already on notice, because he had been served with a
      detainer from Homeland Security that he was subject to
      immigration proceedings. So with knowledge of a ripe
      claim he sat on it.    And that's what I think Romero-
      Georgana in that footnote speaks to and that's
      certainly not what's going on here.

      Justice Ann Walsh Bradley: And you are not advocating
      that there be a time limit. Is it correct you are not
      advocating that there be a time limit imposed on
      971.08(2) claims? Is that correct?

      Assistant Attorney General:          Yes.


                                       6
                                                 Nos.    2014AP678, 2014AP679 & 2014AP680



investigation into the defendant's deportability.8                         Nevertheless,

the defendant in Romero-Georgana pressed forward with his Wis.

Stat. § 974.06 motion, without bringing a Wis. Stat. § 971.08(2)

motion, and without asking the court to construe the Wis. Stat.

§ 974.06 motion as a Wis. Stat. § 971.08(2) motion.9

     ¶13        Under those circumstances, the Romero-Georgana court

expressed        concern     about       judicial        efficiency,       stating     that

"[w]hen a defendant has notice that he is likely to be deported

and subsequently brings postconviction claims unrelated to Wis.

Stat. § 971.08(2), we think it would be unwise to allow him to

bring     his    claim     as   a   § 971.08(2)          motion   at   a     later   time,

although he may be able to bring his claim as a Wis. Stat.

§ 974.06 motion if he has a sufficient reason for the delay."10

     ¶14        The circumstances that concerned the court in Romero-

Georgana are not at issue here.                     Ms. Valadez has not brought

other postconviction motions.               Ms. Valadez has not, with notice

of a ripe claim, sat on her rights.                            Moreover, neither Ms.

Valadez's counsel nor the State argued for a time limit on Wis.
Stat.     § 971.08(2)       motions,      and     the     State   conceded      that   Ms.

Valadez's       motion     would    be    timely        even   under   the    time   limit

suggested in Romero-Georgana.




     8
          Romero-Georgana, 360 Wis. 2d 522, ¶67 n.14.
     9
          Id.
     10
          Id.


                                             7
                                                 Nos.   2014AP678, 2014AP679 & 2014AP680



      ¶15       Because        the    parties        agree    and    do     not   present

adversarial positions, we do not address the second question.11

                                             I

      ¶16       The facts are not in dispute for purposes of this

appeal.

      ¶17       The defendant, Melisa Valadez, is not a citizen of the

United States.           She became a Lawful Permanent Resident (LPR) in

2001, when she was 15 years old.                      Her three children were born

in the United States.

      ¶18       Ms. Valadez was convicted in 2004 and 2005 (when she

was 19 years old) of possession of cocaine, possession of THC,

and possession of drug paraphernalia in three separate cases on

pleas      of   guilty.12        To   the   extent      it   may    be    relevant   under

federal immigration law,13 the offenses underlying the first two

cases——possession of cocaine, two counts of possession of THC,

and   two       counts    of    possession      of    drug   paraphernalia——occurred

when Ms. Valadez was 18 years old.                      The offense underlying the


      11
       See State v. Denk, 2008 WI 130, ¶32 n.5, 315 Wis. 2d 5,
758 N.W.2d 775 (stating that while the court of appeals'
certification included several additional questions, "[t]hese
questions are tangential to our inquiry . . . ."); State v.
Popanz, 112 Wis. 2d 166, 168 n.3, 332 N.W.2d 750 (1983)
(refusing to answer a second certified question because the case
was resolved on other grounds)
      12
       On    Ms. Valadez's motion,                       the   court  of  appeals
consolidated the three cases to                          facilitate briefing and
disposition.
      13
       See,     e.g.,                 8     U.S.C.           §§ 1182(a)(2)(A)(ii)(I),
1227(a)(2)(A)(i).


                                             8
                                             Nos.    2014AP678, 2014AP679 & 2014AP680



third case, possession of THC as a repeater, occurred when she

was 19 years old.

       ¶19   The transcripts of the plea hearings clearly show that

the circuit court failed to warn Ms. Valadez, as required by

Wis.    Stat.     § 971.08(1)(c),       that        her    pleas    and      subsequent

convictions may have immigration consequences.

       ¶20   As a result of these convictions, Ms. Valadez served

jail time and was placed on probation.                    She was ordered to pay

fines, have an AODA assessment, and get alcohol counseling.                           She

has fulfilled all the conditions imposed by the circuit courts

and has had no subsequent convictions in the decade since these

2004-2005 convictions.

       ¶21   In 2013, Ms. Valadez filed a motion under Wis. Stat.

§ 971.08(2) to withdraw her guilty pleas, arguing that as a

result of the convictions she is unable to renew her LPR card;

she is subject to deportation; she likely would be excluded from

admission to the United States if she left the country; and she

likely would be denied naturalization if she applied to become a
naturalized American citizen.

       ¶22   At   the   initial    hearing      on    Ms.      Valadez's     motion    to

withdraw her plea, the circuit court granted her additional time

to attempt to acquire an affidavit or some narrative of verbal

communications      with   a   federal       agent        in   order    to    meet    the

requirements of this court's decision in State v. Negrete, 2012

WI 92, 343 Wis. 2d 1, 819 N.W.2d 749.

       ¶23   To   supplement      Ms.   Valadez's         initial      brief,   defense
counsel submitted e-mail communications between counsel and an
                                         9
                                       Nos.   2014AP678, 2014AP679 & 2014AP680



Immigration and Customs Enforcement (ICE) Special Agent.               The e-

mails were introduced apparently to confirm a telephone call

between    defense   counsel   and   the   ICE   Special   Agent   regarding

immigration law and enforcement practices.             The e-mails did not

confirm or challenge defense counsel's views of immigration law.

    ¶24     Citing   Negrete   (especially footnote 8), the circuit

court     denied   Ms.   Valadez's   motion      to   withdraw   her   pleas.

Footnote 8 in Negrete states as follows:

    More specifically, if a defendant chooses to establish
    that the crime to which the defendant pleaded is one
    for which the defendant would have been subject to
    potentially adverse immigration consequences under
    controlling federal law, the defendant should cite the
    federal law upon which reliance is placed.         For
    example, under federal law, 8 U.S.C. § 1227 (2006)
    delineates numerous categories of aliens who are
    potentially deportable.    Relevant to motions under
    Wis.   Stat.  § 971.08(2)   is  the   federal  statute
    providing that "[a]ny alien who is convicted of an
    aggravated felony at any time after admission is
    deportable."    8 U.S.C. § 1227(a)(2)(A)(iii).     See
    State v. Baeza, 174 Wis. 2d 118, 127, 496 N.W.2d 233
    (Ct. App. 1993).

    In addition, in such a motion, a defendant should
    allege that the federal government has conveyed its
    intent to impose one of the enumerated immigration
    consequences set out in Wis. Stat. § 971.08(2). This
    required nexus between the crime to which a plea was
    made and adverse immigration consequences can be
    demonstrated by alleging facts that show that, because
    of his plea, the defendant has become subject to
    deportation    proceedings,  has   been   excluded   from
    admission   to    the  country,  or   has   been   denied
    naturalization.

Negrete, 343 Wis. 2d 1, ¶27 n.8.
    ¶25     Relying on footnote 8 in Negrete, the circuit court
reasoned that Ms. Valadez had not met the statutory standard of

                                     10
                                              Nos.   2014AP678, 2014AP679 & 2014AP680



"likely"     to    suffer    the   enumerated        immigration       consequences,

because she is not presently the object of a proceeding for

deportation,        exclusion       from       admission,         or     denial     of

naturalization.          The     circuit       court    concluded        the   hearing

stating:     "Gratuitously, I will say that I think that this area

is ripe for some clarification from the appellate court."

       ¶26   The court of appeals certified the instant case to

this court.         The court of appeals wrote that the "degree of

certainty necessary to show, for purposes of plea withdrawal

under Wis. Stat.        § 971.08(2), that a defendant is likely to

suffer immigration consequences as a result of a guilty plea is

not clear under existing case law."

                                         II

       ¶27   This    case    requires    us    to    interpret     and    apply   Wis.

Stat. § 971.08(2) to the undisputed facts.                    The interpretation

and application of a statute to undisputed facts are ordinarily

questions of law which this court determines independently of

the circuit court and court of appeals, but benefiting from
their analyses.14           We begin with the text of the statute and

examine case law interpreting and applying the statute.

                                         III

       ¶28   In order to withdraw a guilty or no contest plea under

Wis.    Stat.     § 971.08(2),     the   statute       requires    a   defendant    to


       14
       State v. Negrete, 2012 WI 92, ¶15, 343 Wis. 2d 1, 819
N.W.2d 749; State v. Bobby G., 2007 WI 77, ¶42, 301 Wis. 2d 531,
734 N.W.2d 81.


                                         11
                                                   Nos.    2014AP678, 2014AP679 & 2014AP680



allege:       (1) that the circuit court "fail[ed] to advise [the]

defendant as required by [Wis. Stat. § 971.08(1)(c)]"; and (2)

that    the        defendant's         plea    "is        likely       to    result     in    the

defendant's         deportation,          exclusion         from       admission       to    this

country, or denial of naturalization . . . ."15

       ¶29    No one disputes that Ms. Valadez has met the first

requirement.          Transcripts of the plea colloquies are available;

the    circuit       courts      did     not   provide         the     immigration      warning

required          under    Wis.        Stat.   § 971.08(1)(c).                 As     case   law

demonstrates, it is of utmost importance that circuit courts

adhere to § 971.08(1)(c) in plea colloquies.

       ¶30    At issue is whether Ms. Valadez showed that her guilty

pleas       are     "likely"      to      result      in       one     of    the     enumerated

immigration consequences.                  If Ms. Valadez makes this showing,

she may withdraw her pleas and enter new ones, irrespective of

whether she was otherwise aware of such consequences.                                  State v.

Douangmala,         2002    WI    62,     ¶¶22-25,         42,       253    Wis. 2d 173,      646

N.W.2d 1.
       ¶31    Ms. Valadez was convicted more than 10 years ago for

violations of laws relating to controlled substances.                                  She does

not    allege       she    is    the    subject      of    a     deportation        proceeding.

According to the record, the federal government has not taken

any steps to deport her and has not manifested any intent to

deport her.

       15
       Wis. Stat. § 971.08(2) (emphasis added). See also State
v. Negrete, 2012 WI 92, ¶23, 343 Wis. 2d 1, 819 N.W.2d 749.


                                               12
                                       Nos.   2014AP678, 2014AP679 & 2014AP680



     ¶32    Ms. Valadez's case was not presented in this court,

however, as solely a deportation case.           Ms. Valadez argues that

unlike many who seek to vacate guilty pleas by merely claiming

they are "likely" to be deportable, she is claiming that she is

"likely" to be excluded from admission.

     ¶33    Ms. Valadez claims that even though she is a Lawful

Permanent Resident, if she were to leave the United States and

seek to return, she would be excluded from admission as a result

of her convictions.     She cites 8 U.S.C. 1182(a)(2)(A)(i)(II) to

support her claim.16


     16
          See 8 U.S.C. § 1182(a)(2)(A)(i)(II) (2012), providing:

     Except as otherwise provided in this chapter, aliens
     who are inadmissible under the following paragraphs
     are ineligible to receive visas and ineligible to be
     admitted to the United States:

             . . . .

            (2) Criminal and related grounds

                 (A) Conviction of certain crimes

                       (i) In general

                           Except as provided in clause (ii),
                           any alien convicted of, or who
                           admits having committed, or who
                           admits    committing  acts   which
                           constitute the essential elements
                           of-

                             . . . .

                           (II)   a   violation  of  (or   a
                           conspiracy or attempt to violate)
                           any law or regulation of a State,
                           the United States, or a foreign
                                                      (continued)
                                  13
                                             Nos.    2014AP678, 2014AP679 & 2014AP680



    ¶34     The State argues that Ms. Valadez's reliance on the

federal    statutes   that    render     her        excluded   from       admission    is

misplaced.     According to the State, what would happen if Ms.

Valadez left the country and was excluded from admission does

not prove that she is likely to be excluded from admission.

    ¶35     Quoting     extensively      from       the   Negrete        decision,    the

State contends that Ms. Valadez has not met the burden set forth

in Negrete:     She has failed, according to the State, to allege

facts     showing   that     she    is   "likely"         to   be        excluded    from

admission.

    ¶36     Because Negrete interpreted Wis. Stat. § 971.08(2), we

examine Negrete.      Negrete is distinguishable and does not govern

the instant case.          The     Negrete     case governs a non-citizen's

motion to withdraw a guilty plea under Wis. Stat. § 971.08(2)

based on "likely" deportation.                Although Negrete refers to the

other     immigration      consequences         enumerated          in     Wis.     Stat.

§ 971.08(2)——"likely" exclusion from admission to this country

or "likely" denial of naturalization17——Negrete was a deportation


                              country relating to a controlled
                              substance (as defined in section
                              802 of Title 21),

                         is inadmissible.
    17
          Negrete, 343 Wis. 2d 1, ¶5 n.5.

     In two other cases, the court has addressed deportation.
The   cases   address   ineffective   assistance   of   counsel.
Ineffective assistance of counsel is not involved in the instant
case.

                                                                            (continued)
                                         14
                                    Nos.   2014AP678, 2014AP679 & 2014AP680



case, and the standard it sets forth governs deportation; it

does not govern "likely" exclusion from admission.

     ¶37    In Negrete, the defendant pleaded guilty in 1992 to

one count of second-degree sexual assault of a person under the

age of 16, in violation of Wis. Stat. § 948.02(2) (1991-92).18

No transcript of the plea colloquy was available.19

     ¶38    Negrete sought to withdraw his guilty plea in 2010,

citing Wis. Stat. § 971.08(2).     Negrete alleged in his motion to


     In State v. Shata, 2015 WI 74, ¶¶59-61, 364 Wis. 2d 83, 868
N.W.2d 93,   a  case   involving   deportation   and  ineffective
assistance of counsel, this court noted that although a person
convicted of a violation of laws relating to controlled
substances   is  deportable,   "such   a   conviction  will   not
necessarily result in deportation."     The court concluded that
defense counsel did not render defective performance in advising
the defendant that his plea carried a strong chance of
deportation. Shata, 364 Wis. 2d 83, ¶79.

     In State v. Ortiz-Mondragon, 2015 WI 73, 364 Wis. 2d 1, 866
N.W.2d 717, a case involving deportation and ineffective
assistance of counsel, Ortiz-Mondragon pleaded no contest to
felony battery. He failed to show that defense counsel rendered
deficient service when defense counsel conveyed the information
regarding immigration consequences contained in the plea
questionnaire and waiver of rights form.
     18
          Negrete, 343 Wis. 2d 1, ¶5.
     19
       Negrete, 343 Wis. 2d 1, ¶1.      In Negrete, because no
transcript was available, the court turned to State v. Bentley,
201 Wis. 2d 303, 548 N.W.2d 50 (1996), and concluded that
Negrete failed to sufficiently allege that the plea-accepting
court did not tell him of the potential immigration consequences
of his plea. In the present case, the transcripts of the plea
colloquies are available and clearly show the circuit court
failed to give the required warnings.        As a result, the
"Bentley-type" analysis conducted in Negrete is unnecessary
here. Negrete, 343 Wis. 2d 1, ¶33.


                                  15
                                         Nos.    2014AP678, 2014AP679 & 2014AP680



withdraw his plea that the circuit court did not inform him of

the   potential        immigration   consequences      of   his    plea.      In

contrast, Negrete's affidavit stated that he "'d[id] not recall'

whether he received the necessary warning."20

      ¶39    Based on the equivocal assertions in the defendant's

motion and affidavit, the Negrete court concluded that Negrete

had not sufficiently alleged that the circuit court failed to

advise     him   of   the   potential   immigration     consequences    of   his

plea.21     Despite this ground for denying Negrete's motion, the

Negrete court moved on to discuss the "likely" prong of Wis.

Stat. § 971.08(2).

      ¶40    Negrete's motion alleged that he was "now the subject

of deportation proceedings."22          Negrete's affidavit alleged that

he was "now subject to deportation proceedings."23                 The Negrete

court concluded that Negrete's "[b]are allegations of possible

deportation" were insufficient to show his plea was "likely" to

result in deportation.24

      ¶41    In deportation proceedings, immigration officials seek
out those who are deportable.                Given the role of immigration

officials in seeking out those who are deportable, the Negrete


      20
           Negrete, 343 Wis. 2d 1, ¶35.
      21
           Id., ¶25.
      22
           Id., ¶¶15, 36 (emphasis added).
      23
           Id., ¶2 (emphasis added).
      24
           Id., ¶¶26, 36.


                                        16
                                                Nos.   2014AP678, 2014AP679 & 2014AP680



court       held    that    Negrete's      equivocal       assertion      that    he    was

"subject to" or "subject of" deportation was not sufficient to

show he was actually "likely" to be deported or that deportation

would be the result of the criminal offense.25                          Negrete had to

allege facts demonstrating a causal nexus between the entry of

the guilty plea and the federal government's likely institution

of     deportation         proceedings.26           Bare    allegations         were    not

sufficient.

       ¶42     In contrast to deportation, a non-citizen would have

to   take     affirmative          steps   in     order    to   induce    the     federal

government         to    exclude    the    non-citizen     from    admission       to   the

United       States.        The    federal      government      does    not     seek    out

individuals         who    may    be   excluded     from   admission      or     otherwise

inform non-citizens that they may be excluded from admission to

this country based on convictions for violating laws relating to

controlled substances.

       ¶43     Instead, the federal government, through the statutes

governing admission to this country, excludes only non-citizens
with    convictions         for     violating      laws    relating      to    controlled

substances         who    affirmatively      seek      admission   to     the    country.


       25
        Compare  Negrete,  343  Wis. 2d 1,  ¶¶5,   36  (quoting
Negrete's motion, which stated that he was "now 'the subject of
deportation proceedings'") (emphasis added), with Negrete, 343
Wis. 2d 1, ¶2 (stating that "Negrete's affidavit also states
that he is now subject to deportation proceedings.") (emphasis
added).
       26
            Negrete, 343 Wis. 2d 1, ¶26.


                                             17
                                            Nos.    2014AP678, 2014AP679 & 2014AP680



Short of Ms. Valadez taking the affirmative step of leaving the

United States and actually being excluded from admission, Ms.

Valadez has no way aside from the immigration and naturalization

statutes to demonstrate that she is "likely" to be excluded from

admission.

       ¶44    Ms. Valadez's convictions are, as stated previously,

explicitly listed in federal statutes as grounds for exclusion

from admission.          Based on the federal statutes, if Ms. Valadez

leaves the United States and attempts to gain readmission to

this country, the federal government will "likely" exclude her

from admission because of her convictions.

       ¶45    The circuit court mistakenly required Ms. Valadez to

show that the federal government has taken steps to exclude her

from   admission.         Section    971.08(2)      does    not    require   such   a

showing.      The statute requires only that a defendant show that

such a consequence is "likely."               Here the text of the federal

statute      and   the   necessity   that    a     defendant      take   affirmative

steps to leave the country in order to actually be excluded from
admission      satisfy    the   "likely"     test.         In   other    words,   the

immigration        and     naturalization          statutes       demonstrate     the

likelihood that Ms. Valadez will be excluded from admission.

       ¶46    Requiring Ms. Valadez to leave the country and seek

readmission to demonstrate that she is "likely" to be excluded

from admission is the equivalent of asking her to demonstrate

exclusion from admission to 100% certainty.                        Wisconsin Stat.

§ 971.08(2) requires an immigration consequence be "likely," not
"certain."
                                        18
                                             Nos.    2014AP678, 2014AP679 & 2014AP680



      ¶47    When questioned at oral argument about exclusion from

admission, the State conceded that "given her convictions, [Ms.

Valadez] is inadmissible," but attempted to distinguish between

her being inadmissible            under the law           and   her   actually being

excluded from admission.

      ¶48    We are not persuaded by this distinction.                      Ms. Valadez

has demonstrated that she will, as a matter of federal law, be

excluded from admission should she take the affirmative step of

leaving the country.             She has thus shown she is likely to be

excluded from admission.

      ¶49    The     Wisconsin      legislature           afforded     relief      to     a

defendant "likely" to be excluded from admission.                               Wisconsin

Stat. § 978.02 does not require a defendant to show that he or

she   actually       has   been   excluded     from       admission        or   that    the

federal     government     has    manifested        its    intent     to    exclude     the

defendant     from    admission     other    than     through       the     federal     law

providing for exclusion from admission.

      ¶50    To hold that Ms. Valadez cannot withdraw her guilty
pleas because the federal government has not excluded her from

admission     is,     as   a   matter   of    practicality,           unworkable        and

effectively expunges an enumerated consequence——exclusion from

admission——from Wis. Stat. § 971.08(2).27




      27
       "[S]tatutes are interpreted to avoid surplusage, giving
effect to each word."     State v. Hemp, 2014 WI 129, ¶13, 359
Wis. 2d 320, 856 N.W.2d 811.


                                        19
                                            Nos.    2014AP678, 2014AP679 & 2014AP680



    ¶51    We are convinced that if Ms. Valadez left the United

States    she    would,    as   a    matter      of      law,    be    excluded      from

admission.      As a result, we are persuaded that it is "likely"

that her guilty pleas will "result in [her] . . . exclusion from

admission."      To deny Ms. Valadez the opportunity to withdraw her

pleas would render relief under the statutes illusory.

    ¶52    Because Ms. Valadez has met her burden of showing her

guilty   pleas    are     "likely"    to    result       in     her    exclusion   from

admission to this country, we need not reach the question of

whether her pleas are also "likely" to result in deportation or

denial of naturalization.

    ¶53    In    sum,     Ms.   Valadez       has     fulfilled        the   statutory

requirements     for    withdrawing        her   pleas.          The    circuit    court

failed to give the warning required by Wis. Stat. § 971.08(1)(c)

and Ms. Valadez's guilty pleas are "likely" to result in her

exclusion from admission.           Wis. Stat. § 971.08(2).

    ¶54    Accordingly, we reverse the order of the circuit court

denying Ms. Valadez's motion to withdraw her guilty pleas.                             We
remand the matter to the circuit court with directions to vacate

the judgments of conviction and permit Ms. Valadez to withdraw

her guilty pleas and enter other pleas.

    ¶55    By    the    Court.—The      order       of    the    circuit     court    is

reversed and the cause is remanded.

    ¶56    REBECCA G. BRADLEY, J., did not participate.




                                        20
                                          Nos.     2014AP678, 2014AP679, & 2014AP680.akz


      ¶57        ANNETTE KINGSLAND ZIEGLER, J.                 (concurring in part,

dissenting in part).              I join the opinion of the court and its

conclusion to reverse the order of the circuit court.                              I agree

that under the specific facts of this case, and based on the

arguments raised, Valadez has established that her pleas are

likely      to    result    in    her     exclusion        from    admission       to    this

country.

      ¶58        I do not join the decision to "remand the cause to the

circuit     court     to    vacate      the    judgments      of   conviction       and       to

permit Ms. Valadez to withdraw her guilty pleas and enter new

pleas," majority op., ¶9, because there may be other impediments

to the withdrawal of Valadez's pleas.                       Instead, I would remand

for further proceedings, which may indeed result in withdrawal

of    Valadez's       guilty      pleas       or   perhaps,       could    result       in     a

determination        of     how   to    proceed       if    the    State    has     somehow

preserved the issues raised by Justice Prosser.                              If so, the

circuit court could be called upon to decide on remand whether

Valadez's motion to withdraw her guilty pleas is time-barred.

See, e.g., Stern v. WERC, 2006 WI App 193, ¶38, 296 Wis. 2d 306,

722   N.W.2d 594       (remanding        to    allow    agency     to     decide    whether

party had waived timeliness issue); Jungels v. Pierce, 825 F.2d

1127, 1132 (7th Cir. 1987) ("These are issues to be explored on

remand, unless waived.").

      ¶59        To be clear, even if not deemed to be properly raised

in    the    case      at    issue,       however,         arguments      regarding          the

application of time limits to a motion premised on Wis. Stat.
§ 971.08(2) remain viable for a future case because we do not

                                               1
                                          Nos.      2014AP678, 2014AP679, & 2014AP680.akz


decide that issue today.                The present opinion of this court does

not resolve the question of how long is too long to wait to

bring a challenge based upon the failure of a court to give the

warning required under Wis. Stat. § 971.08(1)(c).                                Our opinion

certainly does not conclude that the amount of time that Valadez

waited to file her motion for plea withdrawal was reasonable or

that   Valadez's          claim    was    otherwise            timely.         The    issue    of

timeliness         was   not    pursued     in      the    case     at   issue;        thus,   it

remains undecided.

       ¶60    Despite       the     logic        of       Justice       Prosser's          dissent

regarding      the       time    period    within         which     a    motion       for    plea

withdrawal based on Wis. Stat. § 971.08(2) should be filed, I do

not    join    the       dissent    because          I    would     prefer      to     reach    a

conclusion on that issue after meaningful briefing and argument.

Here, given the posture of the case and the State's concessions,

this was not done.              See Swatek v. Cnty. of Dane, 192 Wis. 2d 47,

52 n.1, 531 N.W.2d 45 (1995) (citation omitted) ("[T]here are

real problems with addressing unmade claims and developing the

arguments for one side to a dispute.").                              Moreover, we often

benefit from the analysis of the courts below; there was no

analysis      in    this    case    of    the       issues     raised     by    the    dissent.

Therefore, I conclude that this court could benefit from these

issues being fully vetted on remand or in a future case.

       ¶61    Importantly,         as    stated,         the    court    does        not   decide

today whether there are any time constraints on the assertion of

Wis. Stat. § 971.08(2) claims or whether Valadez timely raised
her claim.         Indeed, I emphasize that I do not join the opinion

                                                2
                                      Nos.    2014AP678, 2014AP679, & 2014AP680.akz


of the court if it is read to resolve this issue.1                          Justice

Prosser's dissent seemingly fears that the opinion of the court

could be construed as foreclosing the possibility of a time

limit on § 971.08(2) claims.              See Dissent, ¶108.         I write to

dispel that notion, as the court does not reach that conclusion.

       ¶62     On the contrary, the opinion of the court leaves the

issue alive and well.           The opinion of the court is clear on this

point; although the opinion addressed the first question that

was certified to this court, it did not address the second.                    See

Majority         op.,        ¶¶8-11      ("The      appeal      presents       two

questions: . . . 2. Is there a time limit for a defendant to

file       a   motion   to    withdraw    a      plea   based   on   Wis.    Stat.

§ 971.08(2)? . . . We do not respond to the second question.").2




       1
       If the opinion of the court is read to resolve this issue,
then it is in fact only a lead opinion, since it would have
failed to garner a majority of votes.
       2
       Given the way the second certified question was framed to
this court by the court of appeals, the State's concessions may
be understandable.   The discussion by the court of appeals of
time limits on Wis. Stat. § 971.08(2) claims was tethered to
specific language in State v. Romero-Georgana, 2014 WI 83, 360
Wis. 2d 522, 849 N.W.2d 668.      See Valadez, Nos. 2014AP678,
2014AP679, 2014AP680, slip op., *5-6 (Wis. Ct. App. Jan. 21,
2015).    The parties agree that the discussion at issue in
Romero-Georgana, which pertains to defendants who knowingly fail
to assert ripe § 971.08(2) claims while pursuing unrelated
postconviction claims, does not apply to Valadez's case.     See
Romero-Georgana, 360 Wis. 2d 522, ¶67 n.14. The State conceded
that "Valadez did not pursue additional postconviction relief
beyond the motions underlying this consolidated appeal."    Thus
the concerns raised by the dissent, while reasonable, were not
briefed or argued.

                                                                     (continued)
                                          3
                                       Nos.      2014AP678, 2014AP679, & 2014AP680.akz


Moreover,    while      the   question        posed         in   the    second      certified

question could be interpreted in the manner in which Justice

Prosser interprets it, it could also be interpreted much more

narrowly.     It is far from clear that the second issue, as raised

by Justice Prosser, is in fact before the court. What we know is

that the issues raised by Justice Prosser were not meaningfully

briefed, argued, or otherwise vetted.

    ¶63     In     other      words,     then,         the       analysis      in     Justice

Prosser's    dissent     could    become         the    law      of    the   state,    but   I

conclude    that   it    is   more     prudent         to    have      the   issue    clearly

presented,    fully     briefed,       and    argued         before     reaching      such   a

conclusion.      In fact, there may be other bases upon which claims

of those in Valadez's position are time-barred but that should

be determined only after meaningful briefing and argument.

    ¶64     I also concur to clarify that this case should not be

read as modifying our prior case law on deportation, including



     It also bears mentioning that the court of appeals
formulated the second certified question largely in terms of the
interplay between potential time limits and the need to await
the institution of deportation proceedings.        The court of
appeals asked, "If, in order to withdraw the plea, the defendant
must show that deportation proceedings are underway, how does
this standard fit in with the time limits for a motion to
withdraw the plea?" Valadez, slip op., *1-2 (emphases added).
Yet the court disposes of today's case based on Valadez's
ability to demonstrate the likelihood that she will be excluded
from admission to this country, not a likelihood that she will
be deported.   Majority op., ¶9.   Obviously, then, Valadez does
not need to wait for deportation proceedings to begin, which
renders the question quoted above irrelevant.       This is yet
another reason not to attempt to decide the issue discussed by
the dissent without briefing and argument.


                                             4
                              Nos.   2014AP678, 2014AP679, & 2014AP680.akz


State v. Shata, 2015 WI 74, 364 Wis. 2d 63, 868 N.W.2d 93,3 State

v. Ortiz-Mondragon, 2015 WI 73, 364 Wis. 2d 1, 866 N.W.2d 717,4

    3
        In Shata we concluded in part:

    Shata is not entitled to withdraw his guilty plea
    because he did not receive ineffective assistance of
    counsel.   Specifically,  Shata's  attorney  did   not
    perform deficiently. Shata's attorney was required to
    "give correct advice" to Shata about the possible
    immigration consequences of his conviction. Shata's
    attorney satisfied that requirement by correctly
    advising Shata that his guilty plea carried a "strong
    chance" of deportation. Shata's attorney was not
    required to tell him that his guilty plea would
    absolutely result in deportation. In fact, Shata's
    deportation was not an absolute certainty. Executive
    action, including the United States Department of
    Homeland    Security's   exercise   of   prosecutorial
    discretion, can block the deportation of deportable
    aliens.

State v. Shata, 2015 WI 74, ¶79, 364 Wis. 2d 63, 868 N.W.2d 93
(citation omitted).
    4
        In Ortiz-Mondragon, we concluded in part:

    Ortiz–Mondragon is not entitled to withdraw his no-
    contest plea to substantial battery because he did not
    receive    ineffective     assistance     of      counsel.
    Specifically, his trial counsel did not perform
    deficiently.   Because federal immigration law is not
    "succinct, clear, and explicit" in providing that
    Ortiz–Mondragon's substantial battery constituted a
    crime   involving    moral   turpitude,    his    attorney
    "need[ed] [to] do no more than advise [him] that
    pending criminal charges may carry a risk of adverse
    immigration consequences."      Ortiz–Mondragon's trial
    attorney satisfied that requirement by conveying the
    information contained in the plea questionnaire and
    waiver of rights form—namely, that Ortiz–Mondragon's
    "plea could result in deportation, the exclusion of
    admission   to   this   country,   or   the    denial   of
    naturalization under federal law."      Counsel's advice
    was correct, not deficient, and was consistent with
    Wis. Stat. § 971.08(1)(c).         In addition, Ortiz–
    Mondragon's trial attorney did not perform deficiently
                                                        (continued)
                                5
                                       Nos.   2014AP678, 2014AP679, & 2014AP680.akz


and State v. Negrete, 2012 WI 92, 343 Wis. 2d 1, 819 N.W.2d 749.

Fundamentally, this court's opinion, unlike the court's previous

opinions, is about the single adverse immigration consequence of

exclusion from admission to this country.                 Importantly, however,

this case again highlights the need for circuit courts to take

the time to properly administer the warning mandated by Wis.

Stat. § 971.08(1)(c).

      ¶65   In short, I join the opinion of the court and its

conclusion that Valadez has shown that her pleas are likely to

result in her exclusion from admission to this country.                        I would

remand   for    further    proceedings,        which     may    indeed       result   in

withdrawal of Valadez's guilty pleas or perhaps, could result in

a   determination   of    how    to    proceed    if     the    State    has   somehow

preserved the issues raised by Justice Prosser.                          If so, the

circuit court could be called upon to decide on remand whether

Valadez's motion to withdraw her guilty pleas is time-barred.

Regardless, the opinion of this court should not be viewed as

resolving the question of how long is too long to wait to bring

a   challenge   based     upon   the    failure     of    a    court    to    give    the

warning required under Wis. Stat. § 971.08(1)(c).                            Similarly,

the opinion certainly does not conclude that the amount of time

that Valadez waited to file her motion for plea withdrawal was

reasonable, or that Valadez's claim was otherwise timely.                              I


      by failing to further research                      the     immigration
      consequences of the plea agreement.

State v. Ortiz-Mondragon, 2015 WI 73, ¶70, 364 Wis. 2d 1, 866
N.W.2d 717 (citation omitted).


                                          6
                                Nos.     2014AP678, 2014AP679, & 2014AP680.akz


decline to join Justice Prosser's dissent, because I conclude

that this court could benefit from a thorough vetting of the

issue having had the issue fully briefed and argued.                Finally,

today's opinion does not alter our deportation case law.

    ¶66   For the foregoing reasons, I respectfully concur in

part and dissent in part.

    ¶67   I   am   authorized   to   state     that   Justice   MICHAEL    J.

GABLEMAN joins this opinion.




                                     7
                                       No.    2014AP678, 2014AP679 & 2014AP680.dtp


      ¶68   DAVID T. PROSSER, J.             (dissenting).         In May 2004 the

defendant,       Melisa   Valadez,     was    charged       with    possession     of

cocaine,     possession          of   THC,     and      possession       of      drug

paraphernalia.       She pled guilty to the first two misdemeanors;

the third was dismissed but read in.                 In June 2004 Ms. Valadez

was   charged     with    possession    of    THC    and    possession    of     drug

paraphernalia.       She pled guilty to the latter; the former charge

was dismissed and read in.             In February 2005 she was charged

again with possession of THC, a second or subsequent offense,

which constituted a felony.           She pled guilty on April 29, 2005.

      ¶69   In     the    plea    colloquies     for       these    offenses,     the

Walworth County Circuit Court failed to provide Ms. Valadez with

the immigration warnings required by Wis. Stat. § 971.08(1)(c).

This fact is not in dispute.

      ¶70   Wisconsin Stat. § 971.08(1)(c) (2005-06) reads:

           (1) Before the court accepts a plea of guilty or
      no contest, it shall do all of the following:

            . . . .

                (c) Address the defendant personally and
      advise the defendant as follows: "If you are not a
      citizen of the United States of America, you are
      advised that a plea of guilty or no contest for the
      offense with which you are charged may result in
      deportation, the exclusion from admission to this
      country or the denial of naturalization, under federal
      law."
      ¶71   Subsection (2) then reads:

           (2) If a court fails to advise a defendant as
      required by sub. (1)(c) and a defendant later shows
      that the plea is likely to result in the defendant's
      deportation, exclusion from admission to this country
      or denial of naturalization, the court on the
      defendant's  motion   shall  vacate   any  applicable
                                         1
                                              No.    2014AP678, 2014AP679 & 2014AP680.dtp

       judgment   against  the   defendant   and  permit   the
       defendant to withdraw the plea and enter another plea.
       This subsection does not limit the ability to withdraw
       a plea of guilty or no contest on any other grounds.
Wis. Stat. § 971.08(2).

       ¶72    On October 3, 2013, Ms. Valadez moved to withdraw her

2004 and 2005 pleas.                 Her motion came approximately eight and

one-half years after she entered her plea in April 2005 to the

felony.       Her    motion          was    filed    after     she    had    completed         her

sentence.

       ¶73    The lengthy delay between her 2005 sentence and her

2013 plea withdrawal motion inevitably raises the question posed

by the majority opinion: "Is there a time limit for a defendant

to   file     a    motion       to    withdraw      a   plea    based       on       Wis.   Stat.

§ 971.08(2)?"            The certification from the court of appeals was

more nuanced: "If, in order to withdraw the plea, the defendant

must show that deportation proceedings are underway, how does

this    standard         fit    in   with    the    time     limits    for       a    motion    to

withdraw the plea?"

                                                I

       ¶74    There are long-established principles governing plea

withdrawal.        See State v. Cain, 2012 WI 68, ¶24, 342 Wis. 2d 1,

816 N.W.2d 177.                Before sentencing, the circuit court should

freely allow withdrawal of a plea if the defendant supplies any

"fair   and       just    reason"      unless       withdrawal       would   substantially

prejudice the prosecution.                   State v. Jenkins, 2007 WI 96, ¶2,

303 Wis. 2d 157, 736 N.W.2d 24.                     After sentencing, however, the

defendant must show that withdrawal is necessary to correct a
"manifest injustice."                Cain, 342 Wis. 2d 1, ¶24.

                                                2
                                                No.    2014AP678, 2014AP679 & 2014AP680.dtp


       ¶75    Our    court       adopted    the        "manifest       injustice"        test     in

State    v.   Reppin,       35     Wis. 2d 377,          386,        151   N.W.2d 9       (1967).

However, over the past half century, the court has shifted its

focus from the broad "manifest injustice" test to tailored rules

for     particular     fact       situations            that     amount       to    a    manifest

injustice.

       ¶76    A defective plea colloquy may constitute a manifest

injustice that warrants plea withdrawal either before or after a

defendant's sentence.             The statutory basis for this rule is Wis.

Stat. § 971.08, but § 971.08 does not embody all Wisconsin law

on defective plea colloquies.                     There are many court decisions.

The key decisions addressing the constitutional importance of

plea     colloquies        in     establishing           knowing,          intelligent,          and

voluntary     pleas        are    State    v.         Bangert,       131   Wis. 2d 246,          389

N.W.2d 12      (1986),       and     State        v.     Brown,        2006    WI       100,    293

Wis. 2d 594, 716 N.W.2d 906.                     Brown restated and supplemented

the    Bangert      plea    colloquy       by    adding        the    text    of    Wis.       Stat.

§ 971.08(1)(c)        as     well    as     additional           court-mandated           duties.

Brown, 293 Wis. 2d 594, ¶35.

       ¶77    The Brown court then explained the procedure on a plea

withdrawal motion:

            After sentencing, in cases that involve an
       alleged deficiency in the plea colloquy, an attempt to
       withdraw a guilty plea proceeds as follows.        The
       defendant must file a postconviction motion under Wis.
       Stat. § 809.30 or other appropriate statute.       The
       motion must (1) make a prima facie showing of a
       violation of Wis. Stat. § 971.08(1) or other court-
       mandated duties by pointing to passages or gaps in the
       plea hearing transcript; and (2) allege that the
       defendant did not know or understand the information

                                                 3
                                   No.   2014AP678, 2014AP679 & 2014AP680.dtp

    that should have been provided at the plea hearing.
    Bangert, 131 Wis. 2d at 274.

         When a Bangert motion is filed, it is reviewed by
    the court.   If the motion establishes a prima facie
    violation of Wis. Stat. § 971.08 or other court-
    mandated duties and makes the requisite allegations,
    the court must hold a postconviction evidentiary
    hearing at which the state is given an opportunity to
    show by clear and convincing evidence that the
    defendant's   plea   was   knowing,   intelligent,  and
    voluntary despite the identified inadequacy of the
    plea colloquy. Bangert, 131 Wis. 2d at 274. When the
    defendant has met his two burdens, the burden of
    producing persuasive evidence at the evidentiary
    hearing shifts to the state. Id. at 275. In meeting
    its burden, the state may rely "on the totality of the
    evidence, much of which will be found outside the plea
    hearing record."   Hampton, 274 Wis. 2d 379, ¶47. For
    example, the state may present the testimony of the
    defendant and defense counsel to establish the
    defendant's understanding.     Bangert, 131 Wis. 2d at
    275.     The   state   may   also   utilize   the  plea
    questionnaire and waiver of rights form, documentary
    evidence, recorded statements, and transcripts of
    prior hearings to satisfy its burden.

         If the state is able to meet its burden, the
    hearing should be over.    In a theoretical sense, the
    burden will have shifted back to the defendant, but
    there is nothing for the defendant to prove because
    the defendant is not entitled to turn a Bangert
    hearing into a fishing expedition on other issues that
    were not pleaded in the defendant's original motion.
Id., ¶¶39-41 (footnotes omitted).

    ¶78    The   Bangert   case   (1986)   was   important   for   numerous

reasons.   One reason is especially pertinent to this discussion.

In State v. Cecchini, 124 Wis. 2d 200, 368 N.W.2d 830 (1985),

this court held unanimously that prior to acceptance of a plea,

a trial court "must ascertain that the defendant understands the

nature of the charge, and that this must be done on the record
at the plea hearing."       Cecchini, 124 Wis. 2d at 201 (emphasis

                                    4
                                       No.       2014AP678, 2014AP679 & 2014AP680.dtp


added).      The court then held: "Because the trial court failed to

do so . . . , the plea was involuntary and unknowing and in

violation of the defendant's right to due process."                        Id.   As we

later explained in Brown, "[U]nder Cecchini, a deficient plea

colloquy was per se a violation of due process and required

withdrawal of the defendant's plea."                    Brown, 293 Wis. 2d 594,

¶26.

       ¶79    Bangert     excised    the       language      from    Cecchini       that

required such a result and created the Bangert hearing.

       ¶80    What is at stake in the interpretation of Wis. Stat.

§ 971.08(2)     is   that   one     reading       of   the   statute      produces    an

absolute right to plea withdrawal, no matter when that right is

asserted, if the court failed to properly warn the defendant.

This reading would resurrect the Cecchini per se plea withdrawal

rule but only for persons subject to "deportation, exclusion

from admission to this country or denial of naturalization," not

ordinary citizens.

       ¶81    Wisconsin     Stat.    § 971.08(2)          does      not    appear     to

implicate any requirement for a Bangert-type hearing in which

the state is permitted to show by clear and convincing evidence

that    the    defendant's     plea        was     knowing,      intelligent,        and

voluntary despite the court's failure to give the immigration

warning.      Thus, an "alien" (non-citizen) defendant will always

appear to have a fair and just reason for plea withdrawal before

sentencing and will not need to establish a manifest injustice

for plea withdrawal after sentencing.



                                           5
                                          No.      2014AP678, 2014AP679 & 2014AP680.dtp


    ¶82     This    strict      interpretation            of    the    statute    does        not

appear to be unfair to the government if it is cabined by a

reasonable time limit.               However, if the statute is not cabined

by a reasonable time limit, it will not matter that an alien

defendant    fully      understood       the       risk    of        adverse    immigration

consequences at the time of his plea.                          He will never have to

establish a manifest injustice for plea withdrawal.                             It will not

matter that an alien's untimely plea withdrawal will effectively

prevent     retrial      or     otherwise          substantially          prejudice           the

government.        It    will    not     matter       that       an    alien     will    have

dramatically different plea-withdrawal rights from a citizen and

may be able to obtain opportunities, such as gun ownership, that

a citizen convicted of the same crime or crimes could not obtain

under the law.

    ¶83     If the statute is not cabined by a reasonable time

limit, the best thing that can happen to most alien defendants

is for a court to forget to give the statutory warning.                                       In

these   circumstances,          it    would       border       on     malfeasance       for    a

defense attorney to interrupt a plea colloquy to ask for the

warning.

    ¶84     The bizarre consequences of a limitless right to plea

withdrawal    for       non-citizens      who       did        not    receive     a   proper

immigration warning from the court compels an inquiry whether

these results are what the legislature intended.

                                           II

    ¶85     Wisconsin           Stat.         § (Rule) 809.30(1)(c)                   defines
"postconviction relief":

                                              6
                                  No.   2014AP678, 2014AP679 & 2014AP680.dtp

    "Postconviction relief" means an appeal or a motion
    for postconviction relief in a criminal case, other
    than   an    appeal,   motion,   or   petition  under
    ss. 302.113(7m) 302.113(9g), 973.19, 973.195, 974.06,
    or 974.07(2).    In a ch. 980 case, the term means an
    appeal or a motion for postcommitment relief under
    s. 980.038(4).
(Emphasis    added.)    Unsurprisingly,     this    definition   does   not

exclude a postconviction motion under Wis. Stat. § 974.02.

    ¶86     Wisconsin   Stat.   § 974.02   is   entitled    "Appeals    and

postconviction relief in criminal cases."          It reads in part:

         (1) A motion for postconviction relief other
    than under s. 974.06 or 974.07(2) by the defendant in
    a criminal case shall be made in the time and manner
    provided in s. 809.30. An appeal by the defendant in
    a criminal case from a judgment of conviction or from
    an order denying a postconviction motion or from both
    shall be taken in the time and manner provided in
    ss. 808.04(3) and 809.30. . . .
 (Emphasis added.)

    ¶87     Wisconsin Stat. § (Rule) 809.30(2)(a) reads in part:

    A person seeking postconviction relief in a criminal
    case . . . shall comply with this section.     Counsel
    representing the person at sentencing or at the time
    of    the    final    adjudication   shall    continue
    representation by filing a notice under par. (b) if
    the person desires to pursue postconviction or
    postdisposition relief unless counsel is discharged by
    the person or allowed to withdraw by the circuit court
    before the notice must be filed.
(Emphasis added.)

    ¶88     Wisconsin Stat. § (Rule) 809.30(2)(b) reads in part:

"Notice of intent to pursue postconviction or postdisposition

relief.     Within 20 days after the date of sentencing or final

adjudication, the person shall file in circuit court and serve
on the prosecutor and any other party a notice of intent to

pursue postconviction or postdisposition relief."
                                    7
                                             No.   2014AP678, 2014AP679 & 2014AP680.dtp


       ¶89    Wisconsin       Stat.         § (Rule) 809.30       contains        multiple

other statutory deadlines.                   Then, subsection (2)(h) provides,

"The   person       shall    file      in    circuit    court     and    serve     on    the

prosecutor and any other party a notice of appeal or motion

seeking      postconviction . . . relief               within    60     days    after    the

later of the service of the transcript or circuit court case

record."      (Emphasis Added.)

       ¶90    The    statutory      section        being     interpreted——Wis.         Stat.

§ 971.08(2)——clearly          ties     the     right    of    plea    withdrawal        to   a

motion from the defendant:

            (2) If a court fails to advise a defendant as
       required by sub. (1)(c) and a defendant later shows
       that the plea is likely to result in the defendant's
       deportation, exclusion from admission to this country
       or denial of naturalization, the court on the
       defendant's   motion   shall  vacate    any   applicable
       judgment   against   the  defendant   and   permit   the
       defendant to withdraw the plea and enter another plea.
       This subsection does not limit the ability to withdraw
       a plea of guilty or no contest on any other grounds.
(Emphasis added.)

       ¶91    It is not evident from the text of the quoted statutes

why the right of plea withdrawal in Wis. Stat. § 971.08(2) is
not governed by the time limits in Wis. Stat. § (Rule) 809.30,

including a motion under Wis. Stat. § 974.06.

       ¶92    In     State    v.       Romero-Georgana,          2014     WI     83,     360

Wis. 2d 522, 849 N.W.2d 668, the court discussed the fact that

the 1981-82 version of Wis. Stat. § 971.08(2) contained a time

limit that stated: "The court shall not permit the withdrawal of

a   plea     of    guilty    or   no    contest      later     than     120    days    after
conviction."         Wis. Stat. § 971.08(2) (1981-82).                         The 120-day

                                               8
                                       No.    2014AP678, 2014AP679 & 2014AP680.dtp


time limit was repealed in 1983 Wis. Act 219, § 43.1                     A Judicial

Council note explained:

    Section 971.08(2), stats., providing a 120-day time
    limit for withdrawing a guilty plea or a plea of no
    contest after conviction, is repealed as unnecessary.
    Withdrawal of a guilty plea or a plea of no contest
    may   be   sought  by   postconviction   motion   under
    s. 809.30(1)(f), stats., or under s. 974.06, stats.
(Emphasis added.)

    ¶93     The    court    in    Romero-Georgana          observed    that    "[t]he

Judicial    Council   Note       suggests    that,    in    general,    the    proper
method     for    raising    § 971.08       plea     withdrawal       claims   after

conviction is through a motion under Wis. Stat. § (Rule) 809.30,

Wis. Stat. § 974.02, or Wis. Stat. § 974.06."                    Romero-Georgana,

360 Wis. 2d 522, ¶67 n.14.

    ¶94     We also observed:

    When a defendant has notice that he is likely to be
    deported and subsequently brings postconviction claims
    unrelated to Wis. Stat. § 971.08(2), we think it would
    be unwise to allow him to bring his claims as a
    §971.08(2) motion at a later time, although he may be
    able to bring his claims as a Wis. Stat. § 974.06
    motion if he has a sufficient reason for the delay.
    Removing all time constraints on a Wis. Stat.
    § 971.08(2) motion would frustrate judicial efficiency
    by encouraging defendants to delay bringing those
    motions.    In the absence of a time limit, if a
    defendant were indifferent to deportation or wanted to

    1
       The legislature adopted the 120-day time limit in § 63,
ch. 255, Laws of 1969. The Judicial Council legislation reduced
"from one year to 120 days the time limit for withdrawing a
'guilty' plea." Laws of 1969 at 641. The one-year period had
been established in Pulaski v. State, 23 Wis. 2d 138, 126
N.W.2d 625 (1964).      The Pulaski court had observed that
"normally for a trial court to entertain a motion made beyond a
year would seem to be an abuse of discretion." Id. at 144.


                                        9
                                       No.   2014AP678, 2014AP679 & 2014AP680.dtp

      be deported, the defendant would have incentive to
      keep a § 971.08(2) motion in his back pocket while
      pursuing relief on other grounds.
Id.

      ¶95     This brings us to Wis. Stat. § 974.06, which reads in

pertinent part:

           (1) After the time for appeal or postconviction
      remedy provided in s. 974.02 has expired, a prisoner
      in custody under sentence of a court or a person
      convicted and placed with a volunteers in probation
      program under s. 973.11 claiming the right to be
      released upon the ground that the sentence was imposed
      in   violation  of   the  U.S.   constitution  or  the
      constitution or laws of this state, that the court was
      without jurisdiction to impose such sentence, or that
      the sentence was in excess of the maximum authorized
      by law or is otherwise subject to collateral attack,
      may move the court which imposed the sentence to
      vacate, set aside or correct the sentence.

              . . . .

           (4) All grounds for relief available to a person
      under this section must be raised in his or her
      original, supplemental or amended motion.   Any ground
      finally adjudicated or not so raised, or knowingly,
      voluntarily and intelligently waived in the proceeding
      that resulted in the conviction or sentence or in any
      other proceeding the person has taken to secure relief
      may not be the basis for a subsequent motion, unless
      the court finds a ground for relief asserted which for
      sufficient reason was not asserted or was inadequately
      raised in the original, supplemental or amended
      motion.
      ¶96     There is no time limit for a motion under Wis. Stat.

§ 974.06.      Moreover, this court has ruled that the "sufficient

reason" requirement in subsection (4) does not apply in cases in

which   the    defendant   did   not   file    a   motion   under   Wis.   Stat.

§ 974.02 or file an appeal.            Romero-Georgana, 360 Wis. 2d 522,




                                       10
                                           No.    2014AP678, 2014AP679 & 2014AP680.dtp


¶35 (citing State v. Lo, 2003 WI 107, ¶44 n.11, 264 Wis. 2d 1,

665 N.W.2d 756).

       ¶97     There are, however, other problems for plea withdrawal

under Wis. Stat. § 974.06.

       ¶98     First, a person who files a § 974.06 motion must be in

custody.       Wis. Stat. § 974.06(1).                Unlike Romero-Georgana, Ms.

Valadez is not a prisoner in custody.                        She is not in custody,

and her sentence has been served.

       ¶99     Second, it is doubtful that the court's failure to

give the immigration warnings under Wis. Stat. § 971.08(2) means

that Ms. Valadez's sentence was imposed in violation                               of the

United States or Wisconsin Constitutions.                         Ms. Valadez would

have to claim that her plea was not knowing, intelligent, and

voluntary      and/or    that    she      was    prejudiced      by   the   ineffective

assistance of counsel, and that her pleas should be withdrawn on

those constitutional grounds.

                                            III

       ¶100 The       impediment     to    the    above-mentioned        analysis       has

long    been    the    perceived       unfairness       of    having   a    time    limit

attached to a statute that requires a defendant to prove that

her conviction "is likely to result in . . . deportation."                             Wis.

Stat.    § 971.08(2).           In   State       v.   Negrete,    2012      WI   92,    343

Wis. 2d 1, 819 N.W.2d 749, the court said:

       [T]o satisfy Wis. Stat. § 971.08(2)'s "likelihood" of
       immigration consequences requirement, a defendant may
       allege that: (1) the defendant pleaded guilty or no
       contest to a crime for which immigration consequences
       are provided under federal law; and (2) because of his
       plea, the federal government has manifested its intent
       to institute one of the immigration consequences
                                            11
                               No.     2014AP678, 2014AP679 & 2014AP680.dtp

    listed in § 971.08(2), as to the defendant.         As
    alternatives, a defendant may submit some written
    notification that the defendant has received from a
    federal   agent   that  imports   adverse  immigration
    consequence because of the plea that was entered; or,
    a defendant may narrate verbal communications that the
    defendant has had with a federal agent advising that
    adverse immigration consequences were likely and that
    such consequences were tied to the crime for which the
    plea was entered.
Negrete, 343 Wis. 2d 1, ¶27 (emphasis added) (footnote omitted).

    ¶101 In    the   absence   of      some    notice     from    federal

authorities, a defendant may have serious difficulty in proving
that he is "likely" to be deported under the Negrete test.            This

is why the court of appeals asked: "If, in order to withdraw [a]

plea, the defendant must show that deportation proceedings are

underway, how does this standard fit in with the time limits for

a motion to withdraw the plea?"

    ¶102 The majority opinion supplies an answer by explaining

that Ms. Valadez, unlike many who seek to vacate guilty pleas

"by merely claiming they are 'likely' to be deportable, [claims]

that she is 'likely' to be excluded from admission."             Majority

op., ¶32.   She claims that even though she is a Lawful Permanent

Resident, "if she were to leave the United States and seek to
return, she would be excluded from admission as a result of her

convictions," citing 8 U.S.C. § 1182(a)(2)(A)(i)(II).            Majority

op., ¶33.

    ¶103 The majority reasons as follows:

         In contrast to deportation, a non-citizen would
    have to take affirmative steps in order to induce the
    federal government to exclude the non-citizen from
    admission  to   the  United  States.     The  federal
    government does not seek out individuals who may be
    excluded from admission or otherwise inform non-
                                  12
                                            No.      2014AP678, 2014AP679 & 2014AP680.dtp

      citizens that they may be excluded from admission to
      this country based on convictions for violating laws
      relating to controlled substances.

           Instead, the federal government, through the
      statutes governing admission to this country, excludes
      only non-citizens with convictions for violating laws
      relating to controlled substances who affirmatively
      seek admission to the country.    Short of Ms. Valadez
      taking the affirmative step of leaving the United
      States and actually being excluded from admission, Ms.
      Valadez has no way aside from the immigration and
      naturalization statutes to demonstrate that she is
      "likely" to be excluded from admission.

           Ms.   Valadez's   convictions   are,   as   stated
      previously, explicitly listed in federal statutes as
      grounds for exclusion from admission.     Based on the
      federal statutes, if Ms. Valadez leaves the United
      States and attempts to gain readmission to this
      country, the federal government will "likely" exclude
      her from admission because of her convictions.
Majority op., ¶¶42-44.

      ¶104 The        majority       concludes       that     Wis.      Stat.      § 971.08(2)

does not require a showing that the federal government has taken

steps   to     exclude       Ms.    Valadez     from     admission.               "The    statute

requires only that a defendant show that such a consequence is

'likely.'"        Majority          op.,   ¶45.        "In    sum,       Ms.      Valadez       has
fulfilled the statutory requirements for withdrawing her pleas."

Id., ¶53.

      ¶105 Under        the    majority's           analysis,      "any      alien"       who    is

"convicted      of,     or     admits      having       committed,           or    who    admits

committing       acts        which     constitute           the     essential            elements

of . . . a violation of (or conspiracy or attempt to violate)

any     laws     or     regulations . . . relating                      to    a     controlled

substance," 8 U.S.C. § 1182(a)(2)(A)(i)(II), is immediately upon
conviction      able     to        establish        grounds       for    plea      withdrawal.

                                               13
                                        No.       2014AP678, 2014AP679 & 2014AP680.dtp


Consequently, these alien drug offenders do not need time for

the government to act against them; they can satisfy the second

ground for plea withdrawal immediately upon conviction, and a

time limit on plea withdrawal will not disadvantage them.

       ¶106 The same statute relied upon by the majority applies

to persons convicted of "a crime involving moral turpitude."                           8

U.S.C.    § 1182(a)(2)(A)(i)(I).                  It    applies      to      any   alien

"convicted of 2 or more offenses (other than purely political

offenses),      regardless     of    whether . . . the           offenses      involved

moral    turpitude,      for        which        the   aggregate          sentences   to

confinement were 5 years of more."                     8 U.S.C. § 1182(a)(2)(B).

It applies to many more.

       ¶107 In short, almost "any alien" defendant who seeks plea

withdrawal on grounds that he did not receive the warnings under

Wis. Stat. § 971.08(1)(c) will be able to make his case under a

Wis.    Stat.    § 974.02    motion     without        raising      the    prospect   of

deportation.

       ¶108 The argument that fair play demands that an alien's

right    under    Wis.   Stat.      § 971.08(2)        have    no    time     limit   is

unpersuasive.       Permitting non-citizens to withdraw their pleas

to serious crimes whenever they want to and regardless of the

circumstances simply because they did not receive the statutory

warning is too incongruous and unreasonable to be accepted.

       ¶109 For the foregoing reasons, I respectfully dissent.

       ¶110 I am authorized to state that Chief Justice PATIENCE

DRAKE ROGGENSACK joins this dissent.



                                            14
No.   2014AP678, 2014AP679 & 2014AP680.dtp




 1